Citation Nr: 0805372	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-03 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $26,348.00, to 
include the issue of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Committee (Committee) 
on Waivers and Compromises at the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania, in June 2004 and October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a waiver of the recovery of this debt, 
which was denied by the Committee.  The Board notes that the 
veteran's pension was adjusted in June 2004 as a result of 
income verified for the year 2000, creating an over payment 
of $14,864.00.  The veteran's pension was adjusted again in 
October 2004 as a result of income verified for the years 
2001 and 2002, creating an over payment of $11,484.00.  
Together, these total an overpayment of $26,348.00.  The 
veteran appeals the overpayment determinations.  

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
validity of a debt is challenged, a threshold determination 
must be made on that question prior to a decision on waiver 
of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991); see also 38 C.F.R. § 1.911(c) (2006), VAOPGCPREC 
6-98 (Apr. 24, 1998).  The veteran has challenged the 
validity of the debt charged against him on several grounds, 
and has urged in essence through multiple documents that the 
debt was invalid.  This underlying issue has not been 
addressed by the RO.  In a recent case related to waiver of 
indebtedness, Edwards (Shirley)  v. Peake, __ Vet. App. __, 
No. 05-3546 (Jan. 30, 2008), the Court noted that it is the 
Secretary's duty to sympathetically read all pro se 
submissions, not just pleadings specifically seeking 
benefits.  This is especially significant because the veteran 
has been acting without benefit of a representative in this 
claim thus far.  In this regard, the Board notes that while 
there is a valid power of attorney, executed in March 2005, 
for the Vietnam Veterans of America, the RO has not provided 
that organization with the opportunity to offer argument and 
representation on behalf of the veteran.  

The Board finds that, considering the case law and the 
veteran's contentions, as well as the fact that the veteran's 
accredited representative has not been afforded an 
opportunity to review the claim, this claim should be 
returned to the AMC/RO for review and comment by the 
accredited service representative and for AMC/RO review as to 
the validity of the debt issue.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's accredited 
representative, for whom there is a 
current power of attorney dated in March 
2005, should be afforded the opportunity 
to review the claim and to render 
representation on behalf of the veteran 
in this claim.

2.  Thereafter, keeping in mind the 
Edwards case, the AMC/RO should 
adjudicate the appellant's claim, 
including (1) his challenge of the 
validity and amount of the overpayment in 
question and (2) his request for a waiver 
of recovery of the overpayment in VA non-
service-connected pension benefits.  If 
the decision remains adverse to the 
appellant, provide him and his 
representative with a supplemental 
statement of the case and his appellate 
rights as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



